Citation Nr: 0505875	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  02-07 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
left shoulder sprain, claimed as pinched nerve of the neck 
and shoulder, prior to October 19, 2000.  

2.  Entitlement to an evaluation in excess of 20 percent for 
left shoulder sprain, claimed as pinched nerve of the neck 
and shoulder, as of October 19, 2000.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel




INTRODUCTION

The veteran served on active duty from August 1998 to January 
1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board remanded this matter in April 2004 to clarify the 
veteran's request for a personal hearing.  In a statement 
dated in August 2004, the veteran indicated that she was 
unable to appear for the scheduled Travel Board hearing and 
requested that it be conducted via the telephone.  In 
response, the RO provided a letter dated in September 2004 
informing the veteran that her request to reschedule her 
personal hearing had been received and that there were no 
provisions for a Board hearing by telephone or in the Dallas 
area as she had requested.  The RO stated that if no response 
from the veteran was received within 60 days, it would be 
assumed that she no longer wished to have a hearing and the 
case would be forwarded to the Board for adjudication.  The 
veteran did not respond to that notice.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  Prior to October 19, 2000, the veteran's service-
connected left shoulder sprain, claimed as pinched nerve of 
the neck and shoulder, was productive of no greater 
impairment than painful motion.  

3.  From October 19, 2000, the veteran's service-connected 
left shoulder sprain, claimed as pinched nerve of the neck 
and shoulder, is productive of no more than limitation of 
motion of the arm at the shoulder level and subjective pain 
and numbness.  

CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation prior to October 
19, 2000, in excess of 10 percent for left shoulder sprain, 
claimed as pinched nerve of the neck and shoulder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);. 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5201 (2004).  

2.  The schedular criteria for an evaluation after October 
19, 2000, in excess of 20  percent for left shoulder sprain, 
claimed as pinched nerve of the neck and shoulder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5201 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In an April 2001 letter, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete her claims, and of what 
part of that evidence she was to provide and what part VA 
would attempt to obtain for her.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to submit or identify any 
additional information that she felt would support her 
claims.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112 (2004).  

Here, it is noted that the original rating decision on appeal 
which denied the veteran's claims was dated in June 2000, 
prior to the enactment of the VCAA.  Obviously, therefore, 
the veteran did not receive a VCAA notice prior to the 
initial rating decision denying her service connection 
claims.  Nonetheless, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the veteran in this 
case.  The VCAA notice was provided by the RO in April 2001 
and subsequently, another VCAA letter specific to the matters 
on appeal was sent in May 2004 pursuant to the Board's April 
2004 Remand.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  It is also noted that after providing the 
veteran the April 2004 VCAA notice and affording her the 
opportunity to respond, the RO reconsidered the veteran's 
claims, as evidenced by the July 2004 supplemental statement 
of the case (SSOC).  In summary, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claims and to respond to VA 
notices.  Therefore, the Board finds that to decide the 
appeal at this time would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  
It is noted that she has identified no private medical 
records in connection with this appeal.  Moreover, the 
veteran has been afforded pertinent VA medical examinations 
in connection with her claims.  The examination report 
provides the necessary medical opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

Analysis

Law and Regulations:  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2004).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2004).  

Diagnostic Code 5201 provides criteria for the rating of 
disability from limitation of motion of the shoulder.  Under 
that diagnostic code, limitation of motion of the arm to 
elevation at the shoulder level is assigned a disability 
rating of 20 percent.  If motion of the arm is limited to 
midway between the side and shoulder, a 30 percent evaluation 
is assigned for the major side and a 20 percent evaluation is 
assigned for the minor side.  If arm motion is limited to 25 
degrees from the side, a rating of 40 percent is assigned for 
the major side and a 30 percent rating is assigned for the 
minor side.  38 C.F.R. § 4.71, Diagnostic Code 5201 (2004).  

The veteran disagreed with the initial rating action in which 
service connection was granted for left shoulder sprain (non-
dominant), claimed as pinched nerve of the neck and shoulder.  
During this appeal, the RO granted an increase in the 
evaluation assigned to the service-connected disability from 
a 10 percent evaluation to a 20 percent evaluation from 
October 19, 2000.  Under Fenderson v. West, 12 Vet. App. 119 
(1999), a claim placed in appellate status by disagreement 
with the initial rating award and not yet ultimately resolved 
is an original claim as opposed to a new claim for increase.  
Evidence contemporaneous with the claim of service connection 
and with the rating decision granting service connection is 
most probative of the degree of disability existing at the 
time that the initial rating was assigned.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on the facts found.  Id. at 126.  

In this regard, the first inquiry is entitlement to an 
evaluation in excess of 10 percent prior to October 19, 2000.  
A 10 percent evaluation was assigned to the veteran's 
service-connected residuals of a left shoulder sprain based 
on medical evidence of limited or painful motion of a major 
joint.  Under the prevailing regulations, a noncompensable 
evaluation is assigned unless arm motion is limited at the 
shoulder level, which would warrant a 20 percent evaluation.  
If no other criteria permits a compensable evaluation, a 
10 percent evaluation may be assigned for limited or painful 
motion of a major joint.  The Court of Appeals for Veterans 
Claims has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based upon functional loss due to pain or due 
to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Service medical records support a diagnosis of shoulder 
strain.  There was no evidence of crepitus or edema and 
studies showed good strength of the left shoulder.  

A report from Richard L. Riley, D.C., showed that the veteran 
was in chiropractic treatment from December 1999.  The 
diagnoses were left cervical brachial syndrome and cervical 
segmental joint dysfunctions.  

Outpatient records dated in October 2000 show the veteran's 
complaints of a pinched nerve in the left side of her neck 
and numbness in the left arm and hand.  The examiner noted no 
limitation of motion of the left side of the neck and no 
muscular atrophy.  A VA x-ray study of the cervical spine 
dated in October 2000 shows an assessment of neck pain.  

The medical evidence of record prior to October 2000 does not 
show impairment of the left shoulder to the extent required 
for an evaluation of 20 percent.  There is no competent 
evidence of the motion of the arm limited to the midway point 
between the side and shoulder.  38 C.F.R. § 4.71, Diagnostic 
Code 5201.  In fact, the competent evidence of record does 
not demonstrate any limitation of motion of the left shoulder 
and no evidence of muscular atrophy.  The evidence most 
contemporaneous with that period of time shows disability of 
the left shoulder was no greater than symptoms of neck pain.  
Thus, the 10 percent evaluation assigned for painful motion 
associated with the left shoulder more nearly approximates 
impairment of the left shoulder prior to October 2000.  

Since October 2000, the competent evidence of record does not 
substantiate an evaluation in excess of 20 percent.  A VA 
progress note dated in December 2000 shows complaints of left 
side neck pain and numbness affecting the left hand and arm.  
The examiner noted full range of motion in the neck without 
muscular atrophy.  VA x-ray study of the cervical spine dated 
in January 2001 shows no changes since the October 2000 x-ray 
study.  

A report from a VA examination conducted in January 2001 
indicates complaints of a pinched nerve in the left shoulder 
area associated with the veteran's prior left shoulder 
sprain.  The veteran reported radiating pain from the left 
side of the cervical spine across the trapezius fold area and 
over the superior surface of the scapular and then down the 
left arm.  The veteran complained of a numb sensation in the 
medial supply to the hand.  The examination of the cervical 
spine showed rotation of the neck at 55 degrees to the right 
and 40 degrees to the left representative of tightness of the 
left side of the neck.  There was no spasm in the cervical 
spine area, but in the region of the insertion of the 
cervical musculature into the rib and into the scapula, there 
was muscle spasm present on the left side.  The examiner 
noted that the veteran could take the shoulder through normal 
range of motion without difficulty.  The veteran was 
diagnosed as having myofasciitis of the left parascapular 
musculature and cervical musculature.  The examiner ordered a 
Magnetic Resonance Imaging (MRI) to determine whether there 
was cervical disc rupture.  

Findings from the MRI performed in January 2001 were normal 
curvature and bone densities of the cervical spine; the 
cervical spine cord was normal in size with normal signal.  
There was no canal stenosis or neural foraminal stenosis at 
any level, and the cranio-cervical junction appeared normal.  
The examiner found a normal cervical spine.  

VA outpatient records dated from 2000 to 2004 show consistent 
complaints of left shoulder pain with radiating pain down the 
arm, numbness in the left axilla and in the palm of the left 
hand.  The veteran described her symptoms as waxing and 
waning since the initial injury, reporting that she could 
have periods of up to one week without symptoms.  The veteran 
specifically reported that if she slept wrong, typed for 
prolonged periods of time, or held her head in the wrong 
position, her symptoms flared up.  She also noted that she 
could sometimes relieve the pain with deep heat rubs, or 
medication such as Tylenol.  The veteran described her pain 
as biting, pinching, and dull.  She also stated that at times 
she developed numb, tingling sensations associated with 
severe pain.  She generally described her pain at level 5/10.  
Motor strength of the left upper extremity was 5/5; skin was 
normal to touch without edema or lesions; and range of motion 
of the neck was full with complaints of pain at the end 
range, with full range of motion of the left shoulder.  The 
veteran tended to experience good pain relief.  She was 
diagnosed as having myofascial syndrome with complaints 
consistent with trigger points.  The records show that the 
veteran was issued a TENS unit for pain control.  

The veteran failed to report for a VA examination scheduled 
for September 2002.  

In a report from a VA examination dated in June 2003, the 
veteran reported pain in the left shoulder blade along the 
vertebral and superior borders of that area and at the 
superior and inferior angle.  There was some evidence of 
muscle spasm.  The veteran had minimal complaints of the 
neck, only that occasionally when the left shoulder blade was 
particularly bothersome, she felt pain in the left side of 
the neck and down the arm into the little finger with some 
numbness.  The veteran stated that she even felt numbness in 
the palm.  The examiner noted that with pinprick, there was 
no evidence of numbness in the arm or the back.  The examiner 
stated that a review of x-ray studies performed by the 
chiropractor produced normal results.  

The examination showed full range of motion of the cervical 
spine in both directions without spasms and without 
tenderness.  The range of motion of the left shoulder was 
from forward flexion into the pivotal position, which was 
zero, and from abduction to the pivotal position if the arm 
was supinated at 90 degrees, it would extend to the pivotal 
position.  The examiner noted that in manipulating this, the 
shoulder blade became painful.  Internal rotation of the 
shoulder was to 90 degrees and painless, but external 
rotation was to 70 degrees and produced subscapular pain.  
The deep tendon reflexes were 2+ at the triceps, biceps, and 
brachial radialus bilaterally equal.  The examiner reported a 
first diagnosis of a normal cervical spine and a second 
diagnosis of myofasciitis of the left parascapular 
musculature.  The examiner reported significant muscle spasm 
of the left scapula area, which acts like a thoracic outlet 
syndrome, and refers pain and numbness into the hand.  The 
examiner concluded that the veteran experienced flare-ups of 
her symptoms with fatigue, but that the cervical spine was 
normal and there was no true thoracic outlet syndrome.  

VA outpatient records dated from April to June 2004 show that 
the veteran continued to complain of neck and shoulder pain.  
The records show that the cervical spine was limited in range 
of motion at the end of range only.  X-ray studies were 
normal with no changes evident since 2001.  The veteran was 
diagnosed as having myofascial syndrome with trigger points 
recurrence.  

The competent evidence of record, therefore, demonstrates 
that since October 10, 2000, impairment associated with the 
left shoulder sprain, claimed as pinched nerve of the neck 
and shoulder, is not productive of disability any greater 
than what is encompassed within the 20 percent evaluation 
currently assigned.  That is, the medical evidence of record 
fails to show limitation in arm motion to 25 degrees from the 
side (minor side) so as to warrant the next higher rating of 
30 percent.  In fact, there is no medical evidence of record 
of limitation of motion of the arm any greater than at the 
shoulder level.  38 C.F.R. § 4.71, Diagnostic Code 5201.  
Additionally, the rating criteria considers the veteran's 
symptoms of pain and numbness, and do not produce such 
impairment so as to warrant a higher rating than 20 percent 
under Diagnostic Code 5201.  Id.  

In the August 2003 SSOC, the RO considered the provisions 
under 38 C.F.R. § 3.321 that pertain to an extraschedular 
evaluation.  Under 38 C.F.R. § 3.321(b)(1), in exceptional 
cases where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director 
of Compensation and Pension Service is authorized to approve 
an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  Where a case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards, an 
extraschedular evaluation may be appropriate.  38 C.F.R. 
§ 3.321(b)(1) (2004).  In this case, there is no basis for a 
finding that an extraschedular assignment is appropriate.  
The evidence of record does not demonstrate an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization so as to render the application of the 
regulatory schedular provisions as impractical.  Id.  

The competent evidence of record demonstrates that the 
current 20 percent rating for the veteran's service-connected 
left shoulder more nearly approximates the impairment 
associated with her disability.  Thus, her claim for a rating 
in excess of 20 percent since October 19, 2000, for service-
connected left shoulder sprain, claimed as pinched nerve of 
the neck and shoulder must be denied.  


ORDER

Entitlement to an evaluation in excess of 10 percent prior to 
October 19, 2000 for 
left shoulder sprain, claimed as pinched nerve of the neck 
and shoulder, is denied.  

Entitlement to an evaluation in excess of 20 percent after 
October 19, 2000 for 
left shoulder sprain, claimed as pinched nerve of the neck 
and shoulder, is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


